DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the response filed June 21, 2022.
Claims 10, 15, and 22 has been previously canceled.
No claims have been amended.
Claims 1-9, 11-14, 16-21, and 23 are in their original or a previous presentation.
Claims 1-9, 11-14, 16-21, and 23 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 9, 13-14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin (US PG Pub. 2011/0119212) in view of Mayes (Susan Dickerson Mayes, Susan L. Calhoun, Rebecca D. Mayes, Sarah Molitoris, “Autism and AHDH: Overlapping and discriminating symptoms” Research in Autism Spectrum Disorders Vol. 6, pg. 277-285 (2012), appearing on Elsevier.com (c) 2011), in further view of Soenksen (US PG Pub. 2015/0154372) and Sklar (US PG Pub. 2016/0232328).

Claim 1
	Regarding claim 1, De Bruin teaches
A computer-implemented method for providing a personal therapeutic treatment plan for treating a behavioral disorder, a developmental delay, or a neurologic impairment, wherein said behavioral disorder, said developmental delay, and said neurologic impairment are related, said method comprising: 
Abstract, “A medical digital expert system to predict a patient's response to a variety of treatments (using pre-treatment information) is described. The system utilizes data fusion, advanced signal/information processing and machine learning/inference methodologies and technologies to integrate and explore diverse sets of attributes, parameters and information that are available to select the optimal treatment choice for an individual or for a subset of individuals suffering from any illness or disease including psychiatric, mental or neurological disorders and illnesses.”
Par. [0011], “Specific symptoms can appear in more than one diagnostic category and diagnostic criteria can overlap to the point where confident differentiation of one condition from another is impossible.”
See also par. [0007]
Obtaining input data of an individual comprising one or more features  selected from a plurality of features that overlaps at least two of said behavioral disorder, said developmental delay, or said neurologic impairment
Par. [0045] generally describes the first step of the process as obtaining “neuro-psycho-biological information” from the patient.
Par. [0081], “One element is the interface, data acquisition and communication software and hardware subsystem. Through this interaction medium, the clinician/physician or the clinician's assistant collects and records the relevant neuro-psycho-biological information. For example, it may include using a number of on-line diagnostic checklists, laboratory test templates, clinical rating scales, interview forms and questionnaires to be completed by the patient or a rater before treatment is initiated (see 100, 101, and 102).”
These describe obtaining the input.
Par. [0011], “Specific symptoms can appear in more than one diagnostic category and diagnostic criteria can overlap to the point where confident differentiation of one condition from another is impossible.”
Par. [0106], “In machine learning and inference methods these points will cluster into isolated groups in the n-dimensional space that correspond to the prediction outcome; i.e., responder or non-responder or, optionally, the diagnostic domain i.e. MDD, schizophrenia, bipolar disorder, etc. In the typical case, there is overlap between these groups; i.e., they do not separate cleanly.”
These describe the symptoms being related to two or more diseases/disorders
Generating an evaluation for said individual using an assessment classifier, wherein said assessment classifier is configured to determine an indication of a presence in said individual of at least one of said behavioral disorder, said developmental delay, and said neurologic impairment based on said input data
Par. [0019], “processing the reduced feature data to derive a data processor scheme or model relating feature data and an assessment status. The processor/model performs the modeling and analysis tasks including classification, regression, estimation, prediction, and detection. A collection of various preliminary processors/models is used in parallel, and the data fusion procedure combines these preliminary processors to find the final optimal results.”
Par. [0045], “compressed features are then fed into a classifier or regressor which outputs a desired value corresponding to the "status" of the patient. The status can include predicted response to a treatment, a diagnosis, an indication of disease progression, a susceptibility to an illness, or other items of medical interest. The classification process may be viewed as a mapping f(x.sub.i): R.sup.N.sup.i.fwdarw.N from a point x.sub.i in an input feature space (to be defined later) into a discrete output space which corresponds to the respective classes of the input.”
Generating said personal therapeutic plan based on said evaluation using a therapeutic module, wherein said personal therapeutic treatment plan comprises treatments for treating said at least one of said behavioral disorder, said developmental delay, and said neurological impairment that was indicated as being present in said individual
Abstract, “A medical digital expert system to predict a patient's response to a variety of treatments (using pre-treatment information) is described.”
Par. [0030], “means for processing the clinical, symptomatic and laboratory data of a patient using the medical/clinical diagnosis models/schemes and treatment-planning models, and reporting back the outcome.”
Par. [0077], “In one embodiment of the present invention, the present system works as a digital version of an experienced clinical expert (expert physician, psychiatrist or neurologist, for example) who reviews various available information including neuro-psycho-biological, clinical, laboratory, physical, and pharmacogenetic data and information and evidence to confirm the diagnosis, to estimate a number of diagnostic possibilities and to rank order, by likelihood of response, a number of treatment options that might be reasonably considered to treat that illness or condition.”
Providing said personal therapeutic treatment plan to said individual, a caregiver of said individual, or a healthcare provider of said individual to administer said individual to treat said at least one of said behavioral disorder, said developmental delay, and said neurologic impairment that was indicated as being present in said individual
Par. [0069], “This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood. The list of recommended treatments with associated response probabilities, and optionally, a list of diagnostic possibilities rank-ordered by probability or likelihood, is then sent to the physician in a timely fashion (100-103).”
See also par. [0077]
However, De Bruin does not teach
Wherein said at least two of said behavioral disorder, said developmental delay, and said neurological impairment are selected from the group consisting of autism, autistic spectrum disorder, attention deficit disorder, obsessive compulsive disorder, and speech and learning disability 
Wherein said one or more features are selected based on an expected feature importance for each of said plurality of features
The treatment plan comprising a digital therapeutic for treating said at least one of said behavioral disorder, said developmental delay, and said neurologic impairment that was indicated
Mayes teaches
Wherein said at least two of said behavioral disorder, said developmental delay, and said neurological impairment are selected from the group consisting of autism, autistic spectrum disorder, attention deficit disorder, obsessive compulsive disorder, and speech and learning disability
Pg. 284, “In conclusion, our study shows that ADHD and autism can easily be distinguished. Although ADHD symptoms are common in autism, autistic symptoms are not common in ADHD and the two groups differ considerably in their symptom profiles. Because of the high frequency of ADHD symptoms in autism, children with autism may be misdiagnosed with ADHD. Indeed, in clinical practice, children eventually diagnosed with autism often have a previous diagnosis of ADHD. The high frequency of reported autistic symptoms in some studies of children with ADHD raises the possibility that these children actually have autistic disorder or PDD-NOS (Clark et al., 1999). In such cases, the DSM-IV states that a diagnosis of ADHD not be used. Therefore, all children referred for or diagnosed with ADHD should be evaluated or, at the very least, screened for autism.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of DeBruin the ability to obtain symptoms that overlap between at least two conditions selected from autism, autistic spectrum disorder, attention deficit disorder, obsessive compulsive disorder, and speech and learning disability, as taught by Mayes, because there is a “high frequency of ADHD symptoms in autism, children with autism may be misdiagnosed with ADHD”, so analyzing overlapping symptoms and the symptoms that differentiate the conditions would help to properly diagnose a patient’s condition (see Mayes, pg. 277-78, 284).
Soenksen teaches
A treatment plan comprising a digital therapeutic for treating said at least one of said behavioral disorder, said developmental delay, and said neurologic impairment that was indicated
Par. [0008], “One embodiment comprises a server device that delivers digital therapies, education, messages and related content to patients and caregivers via patient devices and caregiver devices connected to the server via a network.”
Par. [0038], “In one embodiment, patient device 20 includes a therapy module 22 that is configured to operate on the patient device 20 to deliver certain digital therapies to a patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin and Mayes the ability to provide digital therapies as part of the generated treatment plan, as taught by Soenksen, because personalized digital therapy can be “beneficial to individuals suffering from any type of neural or cognitive impairment” (Soenksen, par. [0085]).
Sklar teaches
Wherein said one or more features are selected based on an expected feature importance for each of said plurality of features
Par. [0030], “Preferably, the HRA 130 presents the patient 102 with questions that are relevant to his or her medical history and currently presented conditions. The risk assessment logic branches dynamically to relevant and/or critical questions, thereby saving the patient time and providing targeted results.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, and Soenksen the ability to receive input from a patient, determine one or more features based on that input, dynamically select a next feature from said one or more features, and obtaining input comprising said next feature, as taught by Sklar, because asking target questions dynamically that are relevant to the patient’s conditions or critical saves the patient time in taking the assessment and provides the patient with targeted results (Sklar, par. [0030]).

Claim 2
	Regarding claim 2, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Said personal therapeutic treatment plan comprising instructions, feedback, activities, or interactions for said individual, said caregiver of said individual, or said healthcare provider of said individual
Par. [0079], “As the training data set is enlarged, the present invention will acquire the capacity to predict response, and optionally, perform medical diagnosis, in a more diverse set of illnesses, diseases, disorders, and conditions and relate it to a more diverse set of therapies and treatments including repetitive transcranial magnetic stimulation (rTMS therapy), cognitive behavioral therapy (CBT), deep brain stimulation (DBS) therapy and other treatments.”
Cognitive behavioral therapy describes a type of treatment for mental disorders that includes feedback, activities, and/or interactions for the patient.

Claim 4
	Regarding claim 4, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. However, De Bruin does not explicitly teach
Receiving updated input data for said individual and generating an updated personal therapeutic treatment plan based on said updated input data
Soenksen teaches
Receiving updated input data for said individual and generating an updated personal therapeutic treatment plan based on said updated input data
Par. [0075], “Activity module 220 is also configured to identify non-digital activities to engage the patient (e.g., crafts, puzzles, singing, dancing), including activities that can be conducted jointly between the patient and caregivers. The list of such activities is determined by activities module 220 based on the patient's type and stage of dementia, comorbid conditions and personal preferences, and is updated continuously as the disease progresses to reflect the patient's changing needs and preferences.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to receive updated input data and generate an updated personal therapeutic treatment plan based on said updated input data, as taught by Soenksen, because it allows the system to adjust the treatment for the patient “as the disease progresses to reflect the patient's changing needs and preferences.” (Soenksen, par. [0075]).

Claim 5
	Regarding claim 5, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Obtaining updated input data for said individual and generating an updated personal therapeutic treatment plan based on said updated input data, said updated input data comprising at least one of a video, audio, responses to questions or activities, or interactions with activities, games, or software features by said individual, said caregiver of said individual, or said healthcare provider of said individual
Par. [0081], “One element is the interface, data acquisition and communication software and hardware subsystem. Through this interaction medium, the clinician/physician or the clinician's assistant collects and records the relevant neuro-psycho-biological information. For example, it may include using a number of on-line diagnostic checklists, laboratory test templates, clinical rating scales, interview forms and questionnaires to be completed by the patient or a rater before treatment is initiated (see 100, 101, and 102).”
Par. [0204], “In one embodiment of the present invention, in the case of a mental or psychiatric illness, as an example, in addition to EEG recordings, numerous clinical variables can be collected using questionnaires, depression and anxiety rating scales, symptom-checklists and personality and cognitive assessment.”

Claim 9
	Regarding claim 9, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Obtaining said input data comprising: a) receiving input for a feature or set of features configured to assess said behavioral disorder, said developmental delay, or said neurologic impairment; B) identifying a predictive feature or set of features based on said input; and C) Obtaining additional input corresponding to said predictive feature or set of features
Par. [0078], “The set of available data and attributes for each patient is analyzed by the expert system, and the treatment response prediction, and optionally, the diagnostic estimation result, will be sent to the physician in electronic format. As an example, for a suspected mood disorder, in one of its simplest routines, a set of EEG data and a selected set of clinical depression rating scales are recorded and entered into the medical digital expert system. However, measuring more clinical and laboratory data and collecting more laboratory data, neurobiological, psychological, personality and cognitive attributes and information may assist the expert system and will increase its performance, by reducing the ambiguities and extracting relevant and critical information that are hidden in various forms of data. In another embodiment, the disclosed system would send a prompt to the clinician requesting the results of a particular test, procedure or other clinical information that could significantly improve the performance of the algorithm. This new data could be then included in a reanalysis.”
This receives the input and analyzes it. Based on the results of that input data, the system determines specific additional information that would assist in making a better prediction. The system then requests that additional information.

Claim 13
	Regarding claim 13, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Obtaining said input data comprising microbiome or genetic data related to said individual
Par. [0069], “This information could include an array of neuro-psycho-biological indicators such as demographic information, past history, symptomatic presentation, a list of medical co-morbidities, results of laboratory testing, selected measures of personality and cognitive functioning, pharmacogenetic data, and biological data derived from electrophysiological, magnetic, electromagnetic, radiological, optical, infra-red, ultrasonic, acoustic, biochemical, medical imaging and other investigative procedures and attributes.”

Claim 14
	Regarding claim 14, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Said input data comprising a feature or set of features derived from a clinical assessment instrument
Par. [0081], “One element is the interface, data acquisition and communication software and hardware subsystem. Through this interaction medium, the clinician/physician or the clinician's assistant collects and records the relevant neuro-psycho-biological information. For example, it may include using a number of on-line diagnostic checklists, laboratory test templates, clinical rating scales, interview forms and questionnaires to be completed by the patient or a rater before treatment is initiated (see 100, 101, and 102).”

Claim 16
	Regarding claim 16, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. However, De Bruin does not teach
Said digital therapy comprising interactions with a sensor, computer, medical device, or therapeutic delivery system
Soenksen teaches
Said digital therapy comprising interactions with a sensor, computer, medical device, or therapeutic delivery system
Par. [0038], “Such digital therapies can be received via network 60 from the server 50 and administered in real time or stored in memory for later delivery to the patient. For example, therapy module 22 may deliver digital personalized psychosocial therapies (PPT) to the patient via the visual, audio, and tactile user interfaces of patient device 20. In one embodiment, therapy module 22 may deliver digital cognitive enrichment therapies (PCE) to the patient via one or more input and output user interfaces of the patient device 20.”
Par. [0037], “Additionally, each of the patient device 20, caregiver device 30 and server 50 can be implemented on a processor enabled device such as later described with respect to FIG. 9. For example, the patient device 20 and caregiver device 30 can be a desktop computer, a laptop computer, a tablet device, a personal communication device (e.g., a smartphone) or the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability which allows the system to provide the digital therapy including patient interactions with a device, as taught by Soenksen, because it allows for an easy way to provide therapy in a personalized way that enables the collection and presentation of visual, audio, and tactile input and output (Soenksen, par. [0038]).

Claim 17
	Regarding claim 17, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Obtaining said input data comprising performing both passive and active data collection
Par. [0081], “Through this interaction medium, the clinician/physician or the clinician's assistant collects and records the relevant neuro-psycho-biological information. For example, it may include using a number of on-line diagnostic checklists, laboratory test templates, clinical rating scales, interview forms and questionnaires to be completed by the patient or a rater before treatment is initiated (see 100, 101, and 102). The results of the routine laboratory testing and neuro-biological information derived from such tests as EEG, magnetoencephaolography (MEG), MRI and fMRI are analyzed on-site (110), or sent to a remote site for processing (through 102 and 103)”
Par. [0129], “Collection of clinical and laboratory data and other measured attributes of body and brain functioning can be done in three modes: 1) in the normal and resting-awake state, 2) during stimulus-driven, mood-induced, event-related or activity-evoked states, 3) during sleep, or some other altered level of unconsciousness e.g. general anesthesia or, 4) following administration of a medication. For example, in the case of conducting a mood-induction, evoked response or event-related recording, the activation or stimulus may include a set of predefined and controlled set of pictures, movies, sound-waves, music, magnetic, electric, electromagnetic, ultrasonic, or optical stimulation, biochemical, emotional, chemical stimulus, medical isotopes, and emotional stimulus, etc, or combinations thereof.”

Claim 18
	Regarding claim 18, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Said personal therapeutic treatment plan comprising behavioral therapy in combination with a biological or pharmaceutical therapeutic treatment
Par. [0079], “As the training data set is enlarged, the present invention will acquire the capacity to predict response, and optionally, perform medical diagnosis, in a more diverse set of illnesses, diseases, disorders, and conditions and relate it to a more diverse set of therapies and treatments including repetitive transcranial magnetic stimulation (rTMS therapy), cognitive behavioral therapy (CBT), deep brain stimulation (DBS) therapy and other treatments.”
Par. [0257], “The report regarding treatment response/efficacy prediction, the diagnosis report, and also the related estimation/detection results provided by the medical digital expert system, can have various forms and formats. This includes a variety of graphic formats and waveforms, various graphic representations and plots, continuous decision/estimation/prediction values, multi-level and discrete decision/estimation/prediction values and numbers, etc., and combinations thereof. For example, one option for reporting the treatment recommendation is to a two-level report (saying, either the patient is likely to be "responsive", or "non-responsive" to a therapy), while a three-level report can say that the patient is either "sensitive/responsive", "intermediate/unsure", or "insensitive/nonresponsive" to a particular therapy. The medical digital expert system can also be used to predict whether a patient is likely to respond to a therapy, by providing a likelihood or response-indicator number (that can be either discrete or continuous).”
A treatment plan that includes both behavioral therapies like CBT and pharmaceutical therapies and identifies both as “responsive” or “sensitive/responsive” would be a recommendation for the two therapies in conjunction.

Claim 20
	Regarding claim 20, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches 
Generating an updated evaluation based on updated input data, wherein said updated evaluation comprises a measurement of progress at least one of memory, attention and joint attention, cognition, behavioral response, emotional response, language use, language skill, frequency of specific behaviors, sleep, socialization, non-verbal communication, or developmental milestone of said individual
Par. [0124], “The type and form of the information requested of the user in the second and subsequent stages are learned by the algorithm based on the experience derived through the use of the training databases.”
Par. [0126], “In other aspects of the present invention, the methodology and medical digital expert system can be used to estimate the depth of anesthesia, or estimate the level of consciousness in the operating room or the intensive care unit. It also can be used in analysis of sleep disturbances, and sleep disorders. The invented system and methodology can be further used in applications where the goal is to assess, control and monitor health, physical or medical conditions of an individual undergoing any treatment or undergoing any medical or physical assessment and experiment.”
Par. [0128], “In another embodiment, the "digital clinician" or the "medical digital expert system" is used to estimate indicators or critical parameters of a condition, or to detect the presence of a condition when the condition is changing over time. For such cases, the medical diagnosis and treatment planning can be done by collecting all available clinical and laboratory data at each consecutive time step, then analyzing and reporting the results in each time. A second more efficient option involves measurement and collection of only the changes in clinical and laboratory data for analysis. Often many medical attributes, symptoms and parameters do not change over two consecutive time steps, and therefore there is no need for duplicating existing information.”
If performing such a time step analysis for a patient being monitored for sleep disorders (par. [0126]), monitoring a condition over time would generate an updated evaluation of the patient’s sleep.

Claim 21
	Regarding claim 21, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Said assessment classifier comprising a machine learning module trained on a population of individuals having said behavioral disorder, said developmental delay, and said neurological impairment
Par. [0071], “The system and methodology of the present invention is based on advanced "signal/information processing" and "machine learning and inference" techniques.”
Par. [0075], “Machine learning paradigms, otherwise known as cognitive data/information processing, pattern classification or pattern recognition and regression methods, artificial or computational intelligence, data mining, statistical data analysis, computational learning, and cognitive machines, etc., are capable of sorting objects into classes in the way a human can. Such methods can, for example, determine whether a particular image best represents either a "nut" or a "bolt". These algorithms extract "features" or attributes from the image. The features are designed so that they cluster according to the class of the object over specific regions in Euclidean space. An important aspect of any machine learning procedure is the acquisition of training data. Training data consist of objects presented to the classifier whose classes are known. This enables the classifier to identify the characteristics, models and clusters according to class. In one simple method of this kind, for example, when an object whose class is unknown is presented to the classifier, its class can be determined by finding the cluster which most closely corresponds to the features extracted from the object. Machine learning can also be used to construct models that do regression or interpolation, where the target variable is continuous.”
See also par. [0222]

Claim(s) 3, 7, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Bruin, Mayes, Soenksen, and Sklar, in further view of Malik (US PG Pub. 2012/0270199).

Claim 3
	Regarding claim 3, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Said personal therapeutic treatment plan being delivered through a mobile device or a network connected user interface
Par. [0123], “Based on FIG. 7, similar to the procedure used by a human physician, the user-interface software of the "digital clinician" system works as follows: First a first set of clinical, laboratory data and symptomatic information (which includes the most basic and general information) are input to the software (165). Then the "digital clinician" or the "medical digital expert system" processes the data (166) and produces diagnosis/treatment-planning report, which is accompanied with confidence values, or decision likelihood values (167).”
Par. [0124], “The user-interface is connected via the communication medium to the central/remote data management and databases.”
Par. [0069], “This data is then either processed on-site using a computer algorithm pre-loaded into the user's computer or similar digital processing device, or sent electronically (103) to a remote central processing site.”
However, De Bruin does not explicitly teach
A mobile device or web-based user interface
Malik teaches
A mobile device or web-based user interface
Par. [0050], “The test items may also be administered to a test subject (or reported by another person) over a client device such as a desktop computer, a laptop computer, a mobile telephone device, a PDA, a Smartphone, an I-Pad or other computing tablet, or the like. Such a client device may include, for example, an internet browser application (e.g., a Microsoft Internet Explorer or the like) for providing a communication interface with a network (e.g., a local area network or a wide area network) and for displaying graphical user interfaces (GUIs) such as for eliciting responses from the test subject.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the computer from the system of De Bruin, Mayes, Soenksen, and Sklar with a mobile device or web-based interface, as taught by Malik, because it would be a simple substitution of two prior art elements (the computer system connected to a remote computing center over a network from De Bruin and the mobile and/or client device operating an internet browser application from Malik) according to known methods (delivering the results from De Bruin to the mobile device and/or device operating a web-based interface from Malik) to achieve predictable results (a system that can receive results from an analysis from a remote site using a mobile device or a web-based interface), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 7
	Regarding claim 7, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Said evaluation comprising at least one of a risk or severity of a neurological or psychiatric disorder or condition
See par. [0007] and [0010]
Par. [0069], “This process will generate a report consisting of the response-probabilities associated with a range of possible treatments for the condition diagnosed, and optionally, a list of diagnostic possibilities rank-ordered by likelihood.”
However, De Bruin does not explicitly teach
The evaluation comprising a risk or severity of: autism, autistic spectrum, attention deficit disorder, attention deficit hyperactive disorder, obsessive compulsive disorder, or speech and learning disability
Malik teaches
The evaluation comprising a risk or severity of: autism, autistic spectrum, attention deficit disorder, attention deficit hyperactive disorder, obsessive compulsive disorder, or speech and learning disability
Par. [0042], “In this regard, psychiatric disorders that may be assessed using the measurement instruments and methods described herein may include, but are not limited to, depression, dysthymic disorder, bipolar disorder, generalized anxiety disorder, obsessive-compulsive disorder, post-traumatic stress disorder (PTSD), psychotic disorders, personality disorders, sleeping disorders, eating disorders, developmental disorders and substance dependencies (e.g., drug dependencies).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to evaluate for a risk or severity of at least obsessive compulsive disorder, as taught by Malik, because obsessive compulsive disorder is listed along with other psychiatric conditions or disorders that overlap with the neurological or mental conditions described in De Bruin (De Bruin, par. [0007], [0011]). Therefore, substituting obsessive compulsive disorder for at least one of the conditions recited in De Bruin would be a simple substation of two prior art elements according to known methods to achieve predictable results, with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 23
	Regarding claim 23, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Adaptively selecting features based on statistical probability
Par. [0102], “In another embodiment, the selected subset of features is the subset which is most useful for the estimator /predictor method. This criterion combines feature selection with the estimation /prediction method and the goal is to generate the best final result with the greatest possible efficiency.”
However, De Bruin does not teach
Wherein obtaining said input data comprises: a) receiving said input comprising said feature; (b) determining one or more candidate features based on said input; (c) dynamically selecting a next feature from said one or more candidate features based on a predictive utility of each of said one or more candidate features and a probability of each feature value being provided for each of said one or more candidate features; (d) obtaining additional input comprising said next feature
Sklar teaches
Wherein obtaining said input data comprises: a) receiving said input data comprising said feature; (b) determining one or more candidate features based on said input; (c) dynamically selecting a next feature from said one or more candidate features; (d) obtaining said additional input data comprising said next feature
Par. [0023], “While the assessment is taking place, the computer system dynamically changes the order of the questions depending on the patient's last statement. The computer system can also provide follow up questions depending on the patient's last statement. The computer system also allows the case manager to search for questions related to the topic of the conversation.”
Par. [0030], “Preferably, the HRA 130 presents the patient 102 with questions that are relevant to his or her medical history and currently presented conditions. The risk assessment logic branches dynamically to relevant and/or critical questions, thereby saving the patient time and providing targeted results.”
Par. [0037], “When the patient 102 answers a question, the answer is recorded against the assessments that include that question, such as the current assessment (and any other assessments that also include the question that was asked). One or more recommended questions from the current assessment may then be prompted to the case manger 150 to ask the patient 102 (based on analysis performed by the calculation engine module 126). Also, in some embodiments, the answer to the first question may cause the calculation engine module 126 to select a different assessment as the “current assessment.” For example, the answer to the first question may raise the priority level of a different assessment based on a severity of the condition associated with the answer to the first question. As such, a top prioritized assessment, and a top prioritized question therein, are selected for presentation by the case manager and response by the patient. This process of asking questions, receiving answers, which can be electronically entered automatically by a computing system or by the case manager, and reprioritizing assessments and/or questions to ask continues until the patient 102 begins to get off-track, meaning that the patient 102 begins to provide unsolicited information about things that the case manger 150 has not asked that may or may not be relevant to the assessments that are yet to be completed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to receive input from a patient, determine one or more features based on that input, dynamically select a next feature from said one or more features, and obtaining input comprising said next feature, as taught by Sklar, because asking target questions dynamically that are relevant to the patient’s conditions or critical saves the patient time in taking the assessment and provides the patient with targeted results (Sklar, par. [0030]).
	Malik teaches
The selection of the features to be done based on a predictive utility of each of said one or more candidate features and a probability of each feature value being provided for each of said one or more candidate features
Par. [0003], “This invention relates to the field of psychometrics, the branch of psychology relating to the design, administration, and interpretation of test instruments (e.g., questionnaires) for assessing psychological variables (e.g., latent traits). Specifically, the invention relates to the dynamic application of probability models (e.g., probabilistic scoring) to responses to test items (e.g., questions) as a basis for assessing latent traits in a test subject.”
Par. [0032], “The method may include the steps of loading a plurality of test items and a validated evidence probability data set associated with the plurality of test items into a database, e.g., on a computer-readable storage medium, where the test items are relevant to a first latent trait. The test items may be sequentially ordered in a first test item sequence. Thereafter, the accuracy of the first test item sequence may be determined using the validated evidence probability data set. Thereafter, the plurality of test items may be sequentially ordered in a subsequent test item sequence that is different than the first item sequence and the accuracy of the subsequent test item sequence may be determined using the validated evidence probability data set. The steps may be repeated for further subsequent test item sequences. Thereafter, a test item sequence may be selected and administered to a test subject to assess the first latent trait in the test subject.”
Par. [0055], “The validated evidence probability data set may be a data set that has been validated by a trained professional (e.g., a psychologist or psychiatrist) making a criterion measurement of the concept. That is, a validated evidence data set may be produced by comparing the test item responses from a large number of test subjects (e.g., a statistically significant number of test subjects) to a trained professional's measurement of the concept (e.g., depression) in those test subjects. From the validated evidence data set, the probabilities that a test subject will submit that response when the test subject lies within each of the sub-regions of that latent trait can be determined to create a validated evidence probability data set. Thus, the validated evidence probability data set may provide the conditional probability of seeing a test subject's response to a particular test item assuming the test subject lies within a given sub-region of the latent trait, and also the probability of seeing the test subject's response for all sub-regions of the latent trait (the latter referred to herein as "the latent trait response probability").”
The conditional probability of seeing a test subject’s response to a particular test item assuming the test subject lies within a given sub-region of the latent trait is the predictive utility of the feature because it is based on the probability relationship between the patient providing a response to a test item and the patient having the condition.
The probability of seeing the test subject’s response for all sub-regions of the latent trait is the probability of each feature value being provided for each of said one or more candidate features because it is a probability that the patient would provide that response independent of any conditions the patient might have.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, and Soenksen the ability to select the one or more features based on an expected feature importance for each of said plurality of features, as taught by Malik, because it allows the system to make a probability determination regarding the patient’s diagnosis throughout the assessment (Malik, par. [0023]-[0024]), which allows the system to only ask as many questions that are required to make a determination (Malik, par. [0054]) and makes the patient assessments more accurate, less cumbersome, and less time consuming (Malik, par. [0013]).

Claim(s) 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Bruin, Mayes, Soenksen, and Sklar, in further view of Simon (US PG Pub. 2018/0184961).

Claim 6
	Regarding claim 6, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. However, De Bruin does not teach
Obtaining updated input data comprising meta-data from interactions between said individual, said caregiver of said individual, or said healthcare provider of said individual with interactive digital content
Simon teaches
Obtaining updated input data comprising meta-data from interactions between said individual, said caregiver of said individual, or said healthcare provider of said individual with interactive digital content
Par. [0040], “Another embodiment of the invention includes a data recording and analysis system that includes at least one REM placed on the head of a human subject 3 to record brain related biological health signals, a peripheral MCU, and a cloud based enterprise information technology infrastructure to process and report the data that has been collected. In particular, FIG. 2 illustrates an electronic REM module 306 on a subject's head transmitting wireless data to peripheral MCU (in the form of a tablet PC) 304. While the data is being collected through the Bluetooth port in the MCU 304, the camera 300 is recording a movie of images of the subject as he/she performs tasks to not only verify their identity but also to analyze their eye and facial movement for features of interest (including saccade and emotional state). Microphone 312 records the voice of the subject for voice recognition analysis, while built-in accelerometer and gyrometer 302 measure the stability or lack thereof of the subject, while touch screen 304 of the peripheral MCU records events at precise times and spatial (x,y) locations on the touch screen. Finally, when all the various data streams are complete, along with demographic and personal health information, the entire package of information is encrypted locally using AES-128 or AES-256 bit encryption (or equivalent security measures) 308 before being transmitted at 310 to the virtual or remote based servers through an internet connection 314 which could be Wi-Fi, Ethernet, cellular, satellite, or other technology in nature.”
Par. [0064]-[0065] discusses administering tests while also collecting additional biological responses to the prompts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to obtain input in addition to the answers provided by De Bruin through the collection of metadata, as taught by Simon, because there is information that is useful in diagnosing a neurological disorder for a patient that can be collected in addition to the responses to prompts or questions (e.g., voice, eye movement, timing, etc.) (See Simon, par. [0037], [0040], [0068]).

Claim 11
	Regarding claim 11, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. However, De Bruin does not teach
Generating said evaluation comprising analyzing audio or video data related to said individual to evaluate at least one of speech pattern, lexical or syntactic pattern, higher order linguistic pattern, or facial expression or features
Simon teaches
Generating said evaluation comprising analyzing audio or video data related to said individual to evaluate at least one of speech pattern, lexical or syntactic pattern, higher order linguistic pattern, or facial expression or features
Par. [0012]-[0013], [0040], [0064]-[0065] and [0075] all discuss recording and analyzing audio and video data to evaluate speech patter, lexical or syntactical pattern, higher order linguistic patter, or facial expression or features.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to analyze audio and video data to evaluate speech pattern, lexical or syntactic pattern, higher order linguistic pattern, or facial expression or features, as taught by Simon, because “additional information on brain health and function can be derived from” collecting and analyzing that data (Simon, par. [0037]).

Claim 12
	Regarding claim 12, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. However, De Bruin does not teach
Collecting recordings or measurements from at least one of mobile applications, toys with embedded sensors, recording units, or wearable devices
Simon teaches
Collecting recordings or measurements from at least one of mobile applications, toys with embedded sensors, recording units, or wearable devices
Par. [0016], “FIG. 2 is a schematic diagram illustrating the flow of data from the human subject wearing a headset to the laptop, tablet or smartphone where it is encrypted and transmitted to the cloud.”
Par. [0039] also describes using wearable devices connected to a mobile device or computer.
Par. [0083], “One methodological aspect of the present invention includes working in a staged or sequential fashion such that one starts in the clinic, then go to analysis for high runners, then to next in home based devices, which could be later ruggedized and put into the home directly in the future. In particular, some wearable continuous biosensor data can get correlated with a symptoms report or neuropsychological report within an EMR/EHR system. Other components, labs or a home based system with more tasked stimuli, can assess and measure shifting behavior and attention.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to collect and record measurements from a wearable device, as taught by Simon, because such devices are known to collect information useful to the diagnosis and treatment of neurological disorders (Simon, par. [0037]) and those devices can be easily connected to a mobile device used to present the stimulus or prompt to the patient that can then aggregate the information collected from the wearable devices for analysis or transmittal to a remote server for analysis (see Simon, par. [0039]-[0040]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Bruin, Mayes, Soenksen, and Sklar, in further view of Iliff (US PG Pub. 2002/0002325).

Claim 8
	Regarding claim 8, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Obtaining said input data comprising a questionnaire for assessing said behavioral disorder, said developmental delay, or said neurologic impairment
Par. [0081], [0124]
However, De Bruin does not teach
Obtaining said input data comprising: a) presenting a question from a plurality of questions for assessing a condition; B) receiving said input data comprising an answer to said question; C) identifying a predictive question or set of questions from said plurality of questions based on said answer; D) presenting said predictive question or set of questions to said individual, said caregiver of said individual, or said healthcare provider of said individual; and E) receiving one or more answers to said predictive question or set of questions
Iliff teaches
Obtaining said input data comprising: a) presenting a question from a plurality of questions for assessing a condition; B) receiving said input data comprising an answer to said question; C) identifying a predictive question or set of questions from said plurality of questions based on said answer; D) presenting said predictive question or set of questions to said individual, said caregiver of said individual, or said healthcare provider of said individual; and E) receiving one or more answers to said predictive question or set of questions
Par. [0009], “This establishes a dialogue that elicits symptoms from the patient. The symptoms are processed and weighted to rule diseases in or out. The set of ruled-in diseases establishes the diagnosis. A structure-based processing system organizes medical knowledge into formal structures and then executes those structures on a structure engine, such as a list-based engine, to automatically select the next question. The responses to the questions lead to more questions and ultimately to a diagnosis.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to: present a question, receive an answer, identify a predictive question or set of questions, present the predictive questions, and receive one or more answers to the predictive question or set of questions, as taught by Iliff, because it allows the system to more efficiently diagnose a patient by ruling out possibilities as the questioning progresses (see Iliff, par. [0006]-[0011]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of De Bruin, Mayes, Soenksen, and Sklar, in further view of Kumar (US PG Pub. 2017/0091423).

Claim 19
	Regarding claim 19, the combination of De Bruin, Mayes, Soenksen, and Sklar teaches all the limitations of claim 1. De Bruin further teaches
Sending reminders regarding follow-up actions recommended as part of the treatment plan
Par. [0041], “after considering the preliminary diagnostic risk map, the CARE MAP and the follow-up map, the physician instituting medical treatment of the patient; (l) providing the patient with a follow-up reminder via the internet and/or telephone to access the interactive website for a return visit;”
However, De Bruin does not explicitly teach
Alerting said individual, said caregiver of said individual, or said healthcare provider of said individual of a deviation from said personal therapeutic treatment plan
Kumar teaches
Alerting said individual, said caregiver of said individual, or said healthcare provider of said individual of a deviation from said personal therapeutic treatment plan
Par. [0054], “That is, based on the particular care plan goals and care plan actions that are part of the patient's care plan, these goals/actions may be paired with monitoring actions to be taken by an assessor, e.g., a medical professional, other individual whose duty it is to monitor and interface with patients to ensure that they are following a prescribed care plan, or automated system. The monitoring actions may likewise be personalized based on the patient's lifestyle information, geographical information, available products and services in the patient's geographical area(s) of interest (e.g., home, work, etc.), and the like. The assessment tasks may be automatically or semi-automatically performed so as to gather information for monitoring the patient's adherence to the personalized patient care plan and either automatically or semi-automatically adjust the personalized patient care plan accordingly, send notifications to the patient, notify the doctor, or perform some other desired actions for maximizing the probability that the patient will maintain adherence to the personalized patient care plan.”
Notifying after the assessments would notify the different parties both in instances of continued adherence and deviations from adherence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, Soenksen, and Sklar the ability to alert the individual, caregiver of the individual, or doctor, regarding a deviation from the adherence to the treatment plan, as taught by Kumar, because it allows the user and other parties involved in the care of the user to determine when the patient is adhering and not adhering to the treatment plan, so the treatment plan can be modified to maximize adherence (see Kumar, par. [0054]).

Response to Arguments
Prior Art Rejections
Applicant's arguments filed June 21, 2022, have been fully considered but they are not persuasive.

The Applicant asserts that the cited references do not teach all of the claimed limitations. The arguments in support of this assertion are not persuasive.
Regarding the arguments against the Sklar reference, the arguments are not persuasive.
On pg. 8 of the Remarks, the Applicant asserts that Sklar provides the following teachings, “the initial sequence of questions the case manager is supposed to ask are already in the proper order for an efficient assessment, but these questions need to be reprioritized only when the patient offers unsolicited information that derails the human-administered questioning.” This is supported by citing to portions of Sklar in par. [0003], [0004], and [0039]. 
However, this interpretation of the teachings of Sklar mischaracterizes the Sklar reference. The teachings at par. [0003]-[0004] are descriptions of conventional assessment systems, and they should not be used as a basis for interpreting the Sklar reference beyond understanding the problems with prior art systems that Sklar is trying to address. Further, the passage cited from par. [0039] describes an alternative embodiment to invention that allows the system to adjust the length of the assessments based on information beyond the patient clinical data (Sklar, par. [0039], “Also, in some embodiments, the calculation engine module 126 may identify a particular assessment and/or question to ask the patient based on unsolicited information from the patient and/or medical data. For example, the patient may indicate to the case manager that he or she is busy and has only five minutes to talk to the case manager.”).
The interpretation provided on pg. 8 of the Remarks ignores the portion of Sklar that was actually cited in the 103 rejection, which states, “Preferably, the HRA 130 presents the patient 102 with questions that are relevant to his or her medical history and currently presented conditions. The risk assessment logic branches dynamically to relevant and/or critical questions, thereby saving the patient time and providing targeted results.” This shows that the questioning is dynamic, and the questions are selected based on the patient’s medical data, answers already provided in the assessment, and how relevant and/or critical the questions. This is further supported by teachings in par. [0037] of Sklar (“When the patient 102 answers a question, the answer is recorded against the assessments that include that question, such as the current assessment (and any other assessments that also include the question that was asked). One or more recommended questions from the current assessment may then be prompted to the case manger 150 to ask the patient 102 (based on analysis performed by the calculation engine module 126)... This process of asking questions, receiving answers, which can be electronically entered automatically by a computing system or by the case manager, and reprioritizing assessments and/or questions to ask continues until the patient 102 begins to get off-track”). 
Based on these passages from Sklar, it is clear that Sklar teaches dynamically reprioritizing questions based on the information that is already known and how important the question is to making a determination.

In response to applicant's argument that Sklar is not combinable with the other references because the assessments in Sklar are administered by a human, this argument is not relevant. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Sklar is not being relied upon for teachings that the human administers the assessment. Sklar is being relied upon for teaching the ability to dynamically select questions based on their importance to the assessment.

	With respect to the argument that “there is no teaching or motivation provided by the cited references for a person of ordinary skill to incorporate Sklar’s unnecessary process of reprioritization of a sequence of questions to be asked”, this is not correct. A motivation to combine the references was provided in the rejection of the claims on pg. 9-10 of the Office Action dated December 20, 2021 (“It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of De Bruin, Mayes, and Soenksen the ability to receive input from a patient, determine one or more features based on that input, dynamically select a next feature from said one or more features, and obtaining input comprising said next feature, as taught by Sklar, because asking target questions dynamically that are relevant to the patient’s conditions or critical saves the patient time in taking the assessment and provides the patient with targeted results (Sklar, par. [0030]).”).

	For at least the foregoing reasons, the arguments against the 103 rejections of the claims are not persuasive, and the 103 rejections are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686